         Case 7:17-cr-00225-NSR Document 195 Filed 07/26/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                     -against-                        S4 17 CR 225-01 (NSR)

CHUKWUEMEKA OKPARAEKE,                               SCHEDULING ORDER

                                 Defendant.

NELSON S. ROMÁN, United States District Judge:

      The in-person Sentencing for the above pro se Defendant is scheduled for

July 30, 2021 at 10:30 am in Courtroom 218.

      In light of the recent Coronavirus Disease 2019 (“COVID-19”) pandemic

affecting New York, and given the directives provided by the Chief Judge of the

United States District Court for the Southern District of New York to limit in-person

court appearances due to the risk presented by COVID-19, the Public may dial in

to observe the proceeding, however, each individual must mute his/her/their

phone during the proceeding. To access the teleconference, please follow these

directions: (1) Dial the Meeting Number: (877) 336-1839; (2) Enter the Access

Code: 1231334#; (3) Press pound (#) to enter the teleconference as a guest.

      Defendant's legal advisors are directed to mail a copy of this Order to

Defendant and file proof of service on the docket.

                                                      SO ORDERED.
Dated:    July 26, 2021
          White Plains, New York


                                                       NELSON S. ROMÁN
                                                     United States District Judge



         7/26/2021
